Citation Nr: 1311064	
Decision Date: 04/03/13    Archive Date: 04/19/13

DOCKET NO.  07-25 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating greater than 10 percent prior to March 17, 2010, and to a rating greater than 20 percent beginning July 1, 2010, for status post L5-S1 laminectomy with radiculopathy.

2. Entitlement to an extra-schedular rating for status post L5-S1 laminectomy with radiculopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran had active service from December 1968 to July 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  Jurisdiction of the case is now with the St. Petersburg, Florida RO.  In February 2011 and June 2012, the Board remanded the appeal for further development, and it again returns to the Board for appellate review.

In his August 2007 substantive appeal, the Veteran requested a personal hearing before a Veterans Law Judge, which was duly scheduled for August 2009.  However, the Veteran did not report for his hearing, and he has not requested that the hearing be rescheduled.  As such, his request for a hearing is considered withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2012).

In a rating decision issued in November 2007, the RO denied the issue of individual unemployability.  That decision was not appealed, and so will not be discussed in conjunction with the pending appeal for an increased rating for the Veteran's service-connected status post L5-S1 laminectomy with radiculopathy disability.

In a January 2011 rating decision, the RO granted a temporary total rating for convalescence after surgery, pursuant to 38 C.F.R. § 4.30, for the Veteran's service-connected status post L5-S1 laminectomy with radiculopathy disability, effective from March 17, 2010, to June 30, 2010.  On cessation of the temporary total rating for a period of convalescence, the RO then increased the rating for the Veteran's service-connected status post L5-S1 laminectomy with radiculopathy disability from 10 percent to 20 percent effective July 1, 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board determines that another remand is necessary in this case.  In addition to the 10 percent rating assigned prior to March 17, 2010 and the 20 percent assigned beginning July 1, 2010 for status post L5-S1 laminectomy with radiculopathy, the Veteran is in receipt of a separate 10 percent rating for radiculopathy of the left lower extremity.  Specifically, the Board finds that another VA examination is required.

Spine disabilities are rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5343.  Note 1 to the General Formula states that any objective neurological abnormalities associated with the spine disability, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  Id.  In an April 2012 VA Pain Clinic record, the Veteran reported pain from his back radiating down both of his legs.  The Board notes that a March 2011 VA examiner found no symptomatology in the right leg at that time.  Thus, the record suggests that the Veteran's status post L5-S1 laminectomy with radiculopathy has undergone an increase in severity and may now warrant a separate rating for radiculopathy of the right lower extremity.  Accordingly, another VA examination to assess the severity of the Veteran's lumbar spine disability and any associated neurological symptoms is warranted.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Further, the Board notes that the most recent VA treatment record in the claims file is the aforementioned April 2012 record.  Moreover, with the exception of the April 2012 VA treatment record, the VA treatment notes dated after June 2011 are only relevant to mental health treatment, however, the April 2012 pain clinic note is evidence that there may be additional VA treatment records available.  If there are, those records must be obtained prior to further adjudication of the claim.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file). 
Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all VA treatment records for the Veteran from the West Palm Beach VA Medical Center and any associated outpatient clinic dated from June 2011 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

2. Schedule the Veteran for a VA spine examination to determine the current severity of his service-connected lumbar spine disorder.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported d in detail.  Any indicated diagnostic tests and studies, to include those required to objectively document neurologic manifestations of the Veteran's service-connected disorders must be accomplished.  As to all information requested below, a complete rationale for all opinions must be provided. 

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine range of motion, in degrees, noting by comparison the normal ranges of motion of the spine.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's lumbar spine disorder, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Furthermore, an opinion must be given as to whether any pain associated with the Veteran's lumbar spine disorder could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

Any neurological manifestations of the Veteran's service-connected lumbar spine disability must be identified, including any numbness of the legs.  It must also be noted whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71a, and the frequency and total duration of such episodes over the course of the past 12 months.

3. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of one or more of his claims.  See 38 C.F.R. §§ 3.158, 3.655 (2012).

4. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


